Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. § 101 because the claim is directed to non-statutory subject matter in the form of a “computer-readable storage medium.”  Applicant’s specification is silent with respect to the term “computer readable storage medium”; therefore, the ordinary and customary meaning of the term is being used.  The ordinary and customary meaning of the term “computer readable storage medium” covers “forms of non-transitory tangible media and transitory propagating signals per se…, particularly when the specification is silent.” Subject Matter Eligibility of Computer Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010).  Claim 1 falls outside the scope of patent-eligible subject matter at least because the claimed computer-readable storage medium is broad enough to encompass transitory embodiments. 
“A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation ‘non-transitory’ to the claim.”  Id.
An amendment that would overcome the instant ‘101 rejection, follows:
non-transitory computer readable storage medium.” 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0145755 A1 to Cui et al., hereinafter, “Cui”.
Claim 1. A method for simultaneous localization and mapping implemented by a computer device, the method comprising: Cui [0002] teaches the present application relates to the technical field of indoor localization, particularly to a localization system and method, and a robot using the same
obtaining edge information of a current frame image captured by an image capturing apparatus, the edge information comprising at least one type of information about a plurality of edge curves and information about edge key points; Cui [0046] teaches the initialization module identifies and matches features in all image frames, and obtains image positions of the matching features in all image frames. Wherein, the features include but are not limited to corner features, edge features, line features and curve features.
Cui [0051] teaches the features include but are not limited to shape features and grayscale features. The shape features include but are not limited to corner features, line features, edge features and curve features. The grayscale features include but are not limited to grayscale jump features, grayscale values greater than or less than a grayscale threshold, region dimensions of a preset grayscale range contained in the image frames
determining structural features of first components in the current frame image according to the obtained edge information, a structural feature of each first component comprising at least one type of information about at least one edge curve and information about edge key points on the at least one edge curve; Cui [0046] teaches the initialization module identifies and matches features in all image frames, and obtains image positions of the matching features in all image frames. Wherein, the features include but are not limited to corner features, edge features, line features and curve features.
Cui [0051] teaches the features include but are not limited to shape features and grayscale features. The shape features include but are not limited to corner features, line features, edge features and curve features. The grayscale features include but are not limited to grayscale jump features, grayscale values greater than or less than a grayscale threshold, region dimensions of a preset grayscale range contained in the image frames
obtaining structural features of second components in a reference frame image captured by the image capturing apparatus; Cui [0056] teaches by taking the position of the feature ci identified in the image frame P1 at the previous time in the image frame P1 as a reference 
matching the structural features of the first components with the structural features of the second components, to obtain a correspondence between the second components and the first components; Cui [0052] teaches In order to obtain accurate localization, there are multiple matching features in general, for example, more than 10 matching features. Thus, the processing device 13 seeks matching features from the identified features based on the positions of the identified features in respective image frames. For example, refer to FIG. 2 which shows a schematic diagram of a change in relationship between the positions of the matching features in two image frames acquired at time t1 and time t2. After the features in image frames are identified, the processing device 13 determines that an image frame P1 contains features a1 and a2, an image frame P2 contains features b1, b2 and b3. Meanwhile, the feature a1 and the features b1 and b2 all belong to the same feature, and the feature a2 and the feature b3 belong to the same feature.
and simultaneously localizing the image capturing apparatus according to the correspondence. Cui [0052] teaches processing device 13 determines that the feature a1 in the image frame P1 is located on the left of the feature a2 and the spacing therebetween is d1 pixel point. The processing device 13 determines that the feature b1 in the image frame P2 is located on the left of the feature b3 and the spacing therebetween is d1' pixel point, and the feature b2 is located on the right of the feature b3 and the spacing therebetween is d2' pixel point. And then the processing device 13 matches the position relationship between the feature b1 and the feature b3, and the position relationship between the feature b2 and the feature b3 with the position relationship between the feature a1 and the feature a2 respectively, and matches the pixel spacing between the feature b1 and the feature b3, and the pixel spacing between the feature b2 and the feature b3 with the pixel spacing between the feature a1 and the feature a2 respectively. Based on the matching results, the processing device 13 determines that the feature a1 in the image frame P1 matches with the feature b1 in the image frame P2, and the feature a2 matches with the feature b3. By that analogy, the processing device 13 can match all features and localize the position and pose of the robot based on the change in image pixels position corresponding to the feature., [0090]
While Cui teaches the limitations of claims 1-7 and 10-20, Cui does not disclose all the limitations in one embodiment. However, with the modification of some features in different embodiments, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Cui. 
Claim 2. The method according to claim 1, wherein: after obtaining edge information of the current frame image captured by the image capturing apparatus, the method further comprises performing pre-processing on the obtained edge information, the pre-processing comprising removing edge information that does not satisfy a preset condition from the edge information; and determining the structural features of the first components in the current frame image according to the obtained edge information comprises: determining the structural features of the first components according to the pre-processed edge information. Cui [0108] teaches the updating module can determine whether to update the stored landmark information by comparing each landmark information stored in the storage device 22 with the acquired information. For example, if the updating module finds that a feature is not stored in the storage device 22 based on similar or identical positions and poses, the feature is correspondingly saved in the corresponding landmark information complementally. And for example, if the updating module finds that a feature is stored in the storage device 22 but cannot match with the new matching feature based on similar or identical positions and poses, the redundant feature saved in the corresponding landmark information is deleted. Examiner interprets landmark information to be edge information, where the acquired information is the obtained edge information and the comparison (similar or identical positions and poses of the feature) is the determining of the feature. 
Claim 3. The method according to claim 1, wherein determining the structural features of the first components in the current frame image according to the obtained edge information comprises: using information about one edge curve in the plurality of edge curves as a structural feature of one first component. Cui [0046] teaches the initialization module identifies and matches features in all image frames, and obtains image positions of the matching features in all image frames. Wherein, the features include but are not limited to corner features, edge features, line features and curve features.
Cui [0108] teaches the updating module can determine whether to update the stored landmark information by comparing each landmark information stored in the storage device 22 with the acquired information. For example, if the updating module finds that a feature is not stored in the storage device 22 based on similar or identical positions and poses, the feature is correspondingly saved in the corresponding landmark information complementally. And for example, if the updating module finds that a feature is stored in the storage device 22 but cannot match with the new matching feature based on similar or identical positions and poses, the redundant feature saved in the corresponding landmark information is deleted. Examiner interprets landmark information to be edge information, where the acquired information is the obtained edge information and the comparison (similar or identical positions and poses of the feature) is the determining of the feature.
Cui [0144] teaches if the processing device finds that a feature is not stored in the storage device based on similar or identical positions and poses, the feature is correspondingly saved in the corresponding landmark information complementally. And for example, if the processing device finds that a feature is stored in the storage device but cannot match with the new matching feature based on similar or identical positions and poses, the redundant feature saved in the corresponding landmark information is deleted.
Claim 4. The method according to claim 1, wherein determining the structural features of the first components in the current frame image according to the obtained edge information comprises: using information about a plurality of adjacent edge curves in the plurality of edge curves as a structural feature of one first component. Cui [0046] teaches the initialization module identifies and matches features in all image frames, and obtains image positions of the matching features in all image frames. Wherein, the features include but are not limited to corner features, edge features, line features and curve features.
Cui [0068] teaches the features recorded as landmark information are contour features of a lamp, [0106], [0142] and [0165]
Claim 5. The method according to claim 1, wherein the reference frame image is an n.sup.th frame image prior to the current frame image, and n is greater than or equal to 1. Cui [0051] teaches the image frame number interval can be between 0 frame and dozens of frames.
Claim 6. The method according to claim 1, wherein before matching the structural features of the first components with the structural features of the second components, the method further comprises: obtaining sensing information of sensors other than the image capturing apparatus; Cui [0043] teaches the robot further includes a movement sensing device (not shown in the figure) used to acquire movement information about the robot. Wherein, the movement sensing device includes but is not limited to: a displacement sensor, a gyroscope, a speed sensor, a ranging sensor, an optical floor tracking sensor and a cliff sensor. During movement of the robot, the movement sensing device continuously senses movement information and provides the movement information for the processing device. The displacement sensor, the gyroscope, the optical floor tracking sensor and the speed sensor can be integrated in one or more chips. The ranging sensor and a cliff sensor can be arranged at the side of the robot. For example, the ranging sensor in the cleaning robot is arranged at the edge of a housing; and the cliff sensor in the cleaning robot is arranged at the bottom of the robot. According to the type and number of the sensors arranged in the robot, the movement information acquired by the processing device includes but is not limited to: displacement information, angle information, information about distance between robot and an obstacle, velocity information and advancing direction information.
and predicting, in the reference frame image according to the sensing information, areas of second components corresponding to the first components; and wherein matching the structural features of the first components with the structural features of the second components comprises matching the structural features of the first components with structural features of the second components in the predicted areas. Cui [0057] teaches the tracking module can track the positions of the corresponding features contained in two image frames based on the movement information provided by the movement sensing device in the robot. For example, the hardware circuit of the tracking module is connected with the movement sensing device through data cables, and acquires movement information corresponding to the time t1 and t2 at which the two image frames P1 and P2 are acquired, estimates the candidate position of the corresponding feature ci in the image frame P2 at the current time through the position change described by the movement information by using the corresponding relationship and each feature ci identified in the image frame P1 at the previous time and the position thereof in the image frame P1, identifies the corresponding feature ci in the vicinity of the estimated candidate position, and acquires the position of the feature ci in the image frame P2 if the corresponding feature ci is found, or determines that the feature ci is not in the image frame P2 if the corresponding feature ci is not found. Thus, when the tracked features (i.e. matching features) and respective positions thereof are collected, all the features and the positions thereof are provided for the localization module.
Claim 7. The method according to claim 1, wherein matching the structural features of the first components with the structural features of the second components, to obtain a correspondence between the second components and the first components comprises: respectively matching the structural feature of each first component with the structural features of the second components, in a case that a structural feature of a first component matches a structural feature of a second component, the first component corresponding to the second component. Cui [0123] teaches In order to obtain accurate localization, there are multiple matching features in general, for example, more than 10 matching features. Thus, the processing device seeks matching features from the identified features based on the positions of the identified features in respective image frames. For example, as shown in FIG. 2, after the features in image frames are identified, the processing device determines that an image frame P1 contains features a1 and a2, an image frame P2 contains features b1, b2 and b3. Meanwhile, the feature a1 and the features b1 and b2 all belong to the same feature, and the feature a2 and the feature b3 belong to the same feature.
Claim 10. The method according to claim 1, further comprising: obtaining structural features of third components in a history key frame image, the history key frame image being at least one frame of image before the current frame image; matching the structural features of the first components with the structural features of the third components, to obtain a matching result; determining, according to the matching result, whether the image capturing apparatus has been to a current location before; and updating map information in a local storage if it is determined that the image capturing apparatus has been to a current location before. Cui [0097] teaches in order to obtain the change in the relative position and pose of the robot quickly, the position offset information from the previous time to the current time can be obtained by performing coordinate transformation on the positions of the same feature in two image frames only by the localization module based on the corresponding relationship. The position offset information reflects the change in the relative position and pose of the robot from the previous time to the current time. The localization method can be used in localization with adequate matching features. For example, during navigation of the robot, whether the current moving route of the robot is offset can be quickly determined by acquiring change in the relative position and pose using the above-mentioned method, and subsequent navigation adjustment can be performed based on the determination result. Examiner interprets frame acquired at previous time to be history key frame
Cui [0103] teaches the second localization module obtains a plurality of features for localization in two image frames acquired at the previous time and the current time and positions thereof in respective image frames according to the above-mentioned feature identifying and matching method, and determines the first position and pose of the robot from the previous time t1 to the current time t2 based on the corresponding relationship. The second localization compensation module individually matches the matching features in two image frames with the features in the pre-stored landmark information respectively, and determines the position and pose of the robot at each obtaining time using other attribute information in the landmark information corresponding to respective matching features, thus obtaining the second position and pose of the robot from the previous time t1 to the current time t2. Then, the second localization compensation module determines the position and pose of the robot based on the errors between the first position and pose and the second position and pose. For example, the second localization compensation module takes the displacement information in the first position and pose and the displacement information in the second position and pose to perform weighted mean processing, thereby obtaining the displacement information in the compensated position and pose. The second localization compensation module takes the angle change information in the first position and pose and the angle change information in the second position and pose to perform weighted mean processing, thereby obtaining the angle change information in the compensated position and pose.
Cui [0121] teaches position of a matching feature in an image frame at the current time and position of the matching feature in an image frame at the previous time are acquired. 
Claim 11. The method according to claim 10, wherein the matching result comprises information about whether the structural features of the first components match structural features of third components in a history key frame image; and wherein determining, according to the matching result, whether the image capturing apparatus has been to the current location before comprises: determining, in a case that structural features of at least t first components match structural features of third components in a history key frame image, that the image capturing apparatus has been to the current location before, wherein t is greater than or equal to 1. Cui [0103]
Claim 12. The method according to claim 10, wherein updating the map information in a local storage comprises: updating the map information in a local storage according to the structural features of the first components in the current frame image. Cui [0106-0110]
Claim 13. It differs from claim 1 in that it is a computer device performing the method of claim 1. Therefore claim 13 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 14. It differs from claim 2 in that it is a computer device performing the method of claim 2. Therefore claim 14 has been analyzed and reviewed in the same way as claim 2. See the above analysis. 
Claim 15. It differs from claim 3 in that it is a computer device performing the method of claim 3. Therefore claim 15 has been analyzed and reviewed in the same way as claim 3. See the above analysis. 
Claim 16. It differs from claim 4 in that it is a computer device performing the method of claim 4. Therefore claim 16 has been analyzed and reviewed in the same way as claim 4. See the above analysis. 
Claim 17. It differs from claim 1 in that it is a non-volatile computer-readable storage medium, storing computer-readable instructions, the computer-readable instructions, when executed by one or more processors, causing the one or more processors to perform the method of claim 1. Therefore claim 17 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 18. It differs from claim 2 in that it is a non-volatile computer-readable storage medium, storing computer-readable instructions, the computer-readable instructions, when executed by one or more processors, causing the one or more processors to perform the method of claim 2. Therefore claim 18 has been analyzed and reviewed in the same way as claim 2. See the above analysis. 
Claim 19. It differs from claim 3 in that it is a non-volatile computer-readable storage medium, storing computer-readable instructions, the computer-readable instructions, when executed by one or more processors, causing the one or more processors to perform the method of claim 3. Therefore claim 19 has been analyzed and reviewed in the same way as claim 3. See the above analysis. 
Claim 20. It differs from claim 4 in that it is a non-volatile computer-readable storage medium, storing computer-readable instructions, the computer-readable instructions, when executed by one or more processors, causing the one or more processors to perform the method of claim 4. Therefore claim 20 has been analyzed and reviewed in the same way as claim 4. See the above analysis. 
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The innovation that makes claim 8 allowable is “sequentially matching the structural features of the first components with the structural features of the second components according to a descending order of the ranking values” in view of the scope of the invention. 
The innovation that makes claim 9 allowable is “splitting a structural feature of a first component in a case that the structural feature of the first component does not match a structural feature of any second component, to obtain structural features of a plurality of split components; and performing, for the structural features of the plurality of split components, an operation of matching the structural features of the plurality of split components with the structural features of the second components”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661